Case 1:18-cv-00981-CMA-MEH Document 191-1 Filed 12/31/18 USDC Colorado Page 1 of 4




                                     Exhibit A
Case 1:18-cv-00981-CMA-MEH Document 191-1 Filed 12/31/18 USDC Colorado Page 2 of 4




                                     Exhibit A
Case 1:18-cv-00981-CMA-MEH Document 191-1 Filed 12/31/18 USDC Colorado Page 3 of 4




                                     Exhibit A
Case 1:18-cv-00981-CMA-MEH Document 191-1 Filed 12/31/18 USDC Colorado Page 4 of 4




                                     Exhibit A
